DETAILED ACTION
	This Office Action, based on application 15/292,777 filed 13 October 2016, is filed in response to applicant’s amendment and remarks filed 6 May 2021.  Claims 1, 3-9, 11-16, and 18-22 are currently pending and have been considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Exemplary Claim 1 recites “in response to detecting a second miss subsequent to the first set of subsequent misses, the second miss being triggered by the first instruction at the instruction pointer value, the first instruction executed a second time, the second time being subsequent to the first time, perform a prefetch request consistent with the first non-sequential access pattern”.  Applicant’s remarks submitted 6 May 2021 indicate support for the amendment may be found at [0011] and [0018] of the specification.  Applicant’s remarks note “The specification provides clear support that subsequent accesses at a particular instruction address trigger a prefetch provided the other described conditions are met”.  As noted in the Advisory Action mailed 16 April 2021, [0018] of applicant’s specification notes the prefetch request only happens based on the frequency of the access pattern associated with the region’s RIP.  Fig 5B’s Step 570 “The data cache region prefetcher generates a region prefetch request” happens in response to Step 555 “Is counter > threshold?”. As such, the Office maintains the claims does not limit the performance of the prefetch request as the claims do not capture meeting the other described conditions (namely, based on frequency counters).  As such, the Office maintains the scope of the claims includes new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-9, 11-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US PGPub 2017/0083443) in view of FRACHTENBERG (US PGPub 2014/0136792).

With respect to Claim 1, WANG discloses a system comprising: 
data cache region prefetcher circuitry configured to: 
in response to a first miss triggered by a first instruction at an instruction pointer value (¶[0002-0005] – a last level cache typically caches program code and data for processing cores; a processing core issues program counter values {‘instruction pointer value’} to the last level cache; a program counter is a CPU register that has the address of the next instruction to be executed from memory), the first instruction executed a first time, (Section [0049] – “creating a first data pattern access record for a region of system memory in response to a cache miss” … “where the first memory access request {‘first instruction’} specifies an address within the region of memory”), generate a first line entry in a line entry table, the line entry including information for identifying a first address associated with the first miss and a first instruction pointer associated with the first miss, wherein the first line entry corresponds to a first region of memory (Fig 3, Inset 310 {‘line entry table’} comprises records {‘first line entry’} with (1) a first portion 311 identifying a region base address {‘first address’} and offset {‘first instruction pointer’} and (2) a second portion 312 comprising a bit vector containing data access pattern information; Sections [0035-0036]); 
in response to a first set of subsequent misses to the first region of memory, update the first line entry to include a first set of access bits that reflect a first access pattern indicative of the first set of subsequent misses (Sections [0040-0041] – upon a miss, the memory controller fetches the previously existing data access pattern record and if it exists, forwards it to control logic; control logic studies the bit vector and updates the record for the most recent memory access request); and 
in response to detecting a second miss subsequent to the first set of subsequent misses, the second miss being triggered by the first instruction at the instruction pointer value, the first instruction executed a second time, the second time being subsequent to the first time, perform a prefetch request consistent with the first non-sequential access pattern (Fig 3, Step 503 – “Pre-fetching the blocks from the system memory” happens in response to Step 502 – “Fetching a previously existing data access pattern record for the region from the system memory in response to the cache miss”; Section [0049] – “memory access requests {‘first instruction’} specifies an address {‘instruction pointer value’} within the region of memory”; whether or not the ‘prefetch request’ is ‘consistent with the first non-sequential access pattern’ does not change or alter the ‘prefetch request’ as presented). 
WANG may not appear to explicitly disclose in response to detecting that the first line entry is to be evicted from the line entry table, and in response to determining that the first set of access bits indicates a first non-sequential access pattern, evict the first line entry to a region history table.
However, FRACHTENBERG discloses in response to detecting that the first line entry is to be evicted from the line entry table, and in response to determining that the first set of access bits indicates a first non-sequential access pattern, evict the first line entry to a region history table (Section [0053-0056] – in response to evaluating access patterns {e.g. spatial locality} of data in cache, the data may be evicted from cache; Section [0028] – cache replacement policies may apply to a variety of cache structures including TLBs {analogous to ‘line entry table’}).
 (Section [0002]).  Therefore, it would have been obvious to combine WANG and FRACHTENBERG to obtain the invention as specified in the instant claims.

With respect to Claim 9, WANG discloses a processing system, comprising: 
stream prefetcher circuitry (Section [0026-0027] – memory controller); and 
data cache region prefetcher circuitry configured to: 
in response to a first miss triggered by a first instruction at an instruction pointer value (¶[0002-0005] – a last level cache typically caches program code and data for processing cores; a processing core issues program counter values {‘instruction pointer value’} to the last level cache; a program counter is a CPU register that has the address of the next instruction to be executed from memory), the first instruction executed a first time (Section [0049] – “creating a first data pattern access record for a region of system memory in response to a cache miss” … “where the first memory access request {‘first instruction’} specifies an address within the region of memory”), generate a first line entry in a line entry table, the line entry including information for identifying a first address associated with the first miss and a first instruction pointer associated with the first miss, wherein the first line entry corresponds to a first region of memory (Fig 3, Inset 310 {‘line entry table’} comprises records {‘first line entry’} with (1) a first portion 311 identifying a region base address {‘first address’} and offset {‘first instruction pointer’} and (2) a second portion 312 comprising a bit vector containing data access pattern information; Sections [0035-0036]); 
in response to a first set of subsequent misses to the first region of memory, update the first line entry to include a first set of access bits that reflect a first access pattern indicative of the first set of subsequent misses (Sections [0040-0041] – upon a miss, the memory controller fetches the previously existing data access pattern record and if it exists, forwards it to control logic; control logic studies the bit vector and updates the record for the most recent memory access request);  and 
in response to detecting a second miss subsequent to the first set of subsequent misses, the second miss being triggered by the first instruction at the instruction pointer value, the first instruction executed a second time, the second time being subsequent to the first time, perform a prefetch request consistent with the first non-sequential access pattern (Fig 3, Step 503 – “Pre-fetching the blocks from the system memory” happens in response to Step 502 – “Fetching a previously existing data access pattern record for the region from the system memory in response to the cache miss”; Section [0049] – “memory access requests {‘first instruction’} specifies an address {‘instruction pointer value’} within the region of memory”; whether or not the ‘prefetch request’ is ‘consistent with the first non-sequential access pattern’ does not change or alter the ‘prefetch request’ as presented).  
WANG may not appear to explicitly disclose in response to detecting that the first line entry is to be evicted from the line entry table, and in response to determining that the first set of access bits 6442057.1Applicant: Advanced Micro Devices, Inc.Application No.: 15/292,777indicates a first non-sequential access pattern, evict the first line entry to a region history table.
(Section [0053-0056] – in response to evaluating access patterns {e.g. spatial locality} of data in cache, the data may be evicted from cache; Section [0028] – cache replacement policies may apply to a variety of cache structures including TLBs {analogous to ‘line entry table’}; WANG at Section [0045] discloses near memory 407 may be used to implement a cache and the reserve block {comprising Inset 310 analogous to a ‘line entry table’} or data pattern record may not be within the faster memory but slower far memory 408, the reserve block comprising data pattern records in far memory 408 analogous to the claimed ‘region history table’).
WANG and FRACHTENBERG are analogous art because they are from the same field of endeavor of cache management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WANG and FRACHTENBERG before him or her, to modify the caching of the line entry table of WANG to be evictable as taught by FRACHTENBERG.  A motivation for doing so would have been for the management of the storage of data larger than the capacity allotted to the data on smaller, faster, more expensive storage media (Section [0002]).  Therefore, it would have been obvious to combine WANG and FRACHTENBERG to obtain the invention as specified in the instant claims.

With respect to Claim 16, WANG discloses a method for data cache region prefetching, the method comprising: 
in response to a first miss triggered by a first instruction at an instruction pointer value (¶[0002-0005] – a last level cache typically caches program code and data for processing cores; a processing core issues program counter values {‘instruction pointer value’} to the last level cache; a program counter is a CPU register that has the address of the next instruction to be executed from memory), the first instruction executed a first time (Section [0049] – “creating a first data pattern access record for a region of system memory in response to a cache miss” … “where the first memory access request {‘first instruction’} specifies an address within the region of memory”), generating a first line entry in a line entry table, the line entry including information for identifying a first address associated with the first miss and a first instruction pointer associated with the first miss, wherein the first line entry corresponds to a first region of memory (Fig 3, Inset 310 {‘line entry table’} comprises records {‘first line entry’} with (1) a first portion 311 identifying a region base address {‘first address’} and offset {‘first instruction pointer’} and (2) a second portion 312 comprising a bit vector containing data access pattern information; Sections [0035-0036]); 
in response to a first set of subsequent misses to the first region of memory, updating the first line entry to include a first set of access bits that reflect a first access pattern indicative of the first set of subsequent misses (Sections [0040-0041] – upon a miss, the memory controller fetches the previously existing data access pattern record and if it exists, forwards it to control logic; control logic studies the bit vector and updates the record for the most recent memory access request); 6442057.1Applicant: Advanced Micro Devices, Inc.Application No.: 15/292,777 and 
in response to detecting a second miss subsequent to the first set of subsequent misses, the second miss being triggered by the first instruction at the instruction pointer value, the first instruction executed a second time, the second time being subsequent to the first time, performing a prefetch request consistent with the first non-sequential access pattern (Fig 3, Step 503 – “Pre-fetching the blocks from the system memory” happens in response to Step 502 – “Fetching a previously existing data access pattern record for the region from the system memory in response to the cache miss”; Section [0049] – “memory access requests {‘first instruction’} specifies an address {‘instruction pointer value’} within the region of memory”; whether or not the ‘prefetch request’ is ‘consistent with the first non-sequential access pattern’ does not change or alter the ‘prefetch request’ as presented). 
WANG may not appear to explicitly disclose in response to detecting that the first line entry is to be evicted from the line entry table, and in response to determining that the first set of access bits indicates a first non-sequential access pattern, evicting the first line entry to a region history table.
However, FRACHTENBERG discloses in response to detecting that the first line entry is to be evicted from the line entry table, and in response to determining that the first set of access bits indicates a first non-sequential access pattern, evicting the first line entry to a region history table (Section [0053-0056] – in response to evaluating access patterns {e.g. spatial locality} of data in cache, the data may be evicted from cache; Section [0028] – cache replacement policies may apply to a variety of cache structures including TLBs {analogous to ‘line entry table’}).
WANG and FRACHTENBERG are analogous art because they are from the same field of endeavor of cache management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WANG and FRACHTENBERG before him or her, to modify the caching of the line entry table of WANG to be evictable as taught by FRACHTENBERG.  A motivation for doing so would have been for the management of the storage of data larger than the capacity allotted to the data on smaller, faster, more expensive storage media (Section [0002]).  Therefore, it would have been obvious to combine WANG and FRACHTENBERG to obtain the invention as specified in the instant claims.

With respect to Claims 3, 11, and 18, the combination of WANG and FRACHTENBERG discloses the system/method of each respective parent claim.  
(Section [0031] – a region may be broken down into a number of blocks; Section [0032] – a block may correspond to a single cache line).

With respect to Claims 4, 12, and 19, the combination of WANG and FRACHTENBERG disclose the system/method of each respective parent claim.
FRACHTENBERG further discloses detecting that the first line entry is to be evicted from the line entry table comprises detecting that a replacement policy for the line entry table indicates that the first line entry is to be evicted (Section [0053-0056] – in response to evaluating access patterns {e.g. spatial locality} of data in cache {the evaluation analogous to ‘a replacement policy’}, the data may be evicted from cache).

With respect to Claims 5, 13, and 20, the combination of WANG and FRACHTENBERG disclose the system/method of each respective parent claim.  
WANG further disclose wherein the data cache region prefetcher circuitry is further configured to: detect a third miss not within the first region and within a second region; and generate a second line entry in the line entry table corresponding to the third miss and the second region (Section [0049] – “creating a first data pattern access record for a region of system memory in response to a cache miss”). 

With respect to Claims 6, 14, and 21, the combination of WANG and FRACHTENBERG disclose the system/method of each respective parent claim.  
WANG further discloses wherein the data cache region prefetcher is further configured to: detect a second set of subsequent misses to the second region, wherein the second set of subsequent misses to the second region are contiguous and sequential, and mark the second line entry (Sections [0040-0041] – upon a miss, the memory controller fetches the previously existing data access pattern record and if it exists, forwards it to control logic; control logic studies the bit vector and updates the record for the most recent memory access request, the bit vector representing whether or not the entry is marked as contiguous and sequential). 

With respect to Claims 7, 15 and 22, the combination of WANG and FRACHTENBERG disclose the systems of each respective parent claim.  
WANG further discloses wherein the data cache region prefetcher is further configured to: in response to detecting a fourth miss to the second region, performing a streaming prefetch request (Fig 3, Step 503 – “Pre-fetching the blocks from the system memory” happens in response to Step 502 – “Fetching a previously existing data access pattern record for the region from the system memory in response to the cache miss”; Section [0049]). 

With respect to Claim 8, the combination of WANG and FRACHTENBERG disclose the system of claim 1.
FRACHTENBERG further discloses wherein the non-sequential access pattern comprises an access pattern having a stride other than positive one or negative one (Section [0003] – spatial locality {analogous to a ‘sequential access pattern’} refers to accessing data within a relatively close or similar location {analogous to ‘a stride of positive one or negative one’} to other data that has been previously accessed; a ‘non-sequential access pattern’ would comprise a stride opposite of a ‘sequential access pattern’).

Response to Arguments

Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued rejection in view of applicant’s amendment and remarks.  The limitation “detecting a second miss subsequent to the first set of subsequent misses, the second miss being triggered by the first instruction at the instruction pointer value, the first instruction executed a second time, the second time being subsequent to the first time” provides for a particular miss distinct from ‘the first set of subsequent misses to the first region of memory’ (e.g. ‘the first set of subsequent misses to the first region of memory’ includes all misses to the first region of memory with the exception of a miss triggered by the first instruction executed a second time).
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose the features of the claims as amended.  The applicant alleges WANG or FRACHTENBERG fail to teach or suggest the use of an ‘instruction pointer value’ when performing prefetching such that a data cache region prefetcher prefetches data lines in accordance with the non-sequential access pattern associated with the instruction as recited in the independent claims.  In response, the Office presents additional grounds of rejection in view of the teachings of WANG teaching a ‘instruction pointer value’ of the claims.
Request for Interview
The Office acknowledges applicant’s request for interview.  Due to new arguments and new grounds of rejection issued, the Office requests the applicant review the instant Office Action to determine whether an interview, in their view, would assist in prosecution of the application.  If so, the applicant is requested to contact the Examiner using the contact information below, at which time, the Office will reconsider the interview request.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON W BLUST/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        

/E.T.L/Examiner, Art Unit 2137